DETAILED ACTION
This communication is a Supplemental Non-Final Office Action replacing the Office action mailed 12 February 2021 by adding rejections under 35 USC § 101.  Request for Continued Examination received 26 January 2021 is acknowledged.  Claims 1-26 amended 22 December 2020 are pending and have been considered as follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claim 1, the claim recites a method involving “receiving” as per line 2, “identifying” as per line 3-7, “confirming” as per line 8-9, and “reporting” as per line 10.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components.  Specifically, the step of “receiving” includes embodiments directed to a person working at a remote workstation that is adapted to receive the information.  Similarly, the step of “identifying” as claimed includes embodiments directed to the person working the remote workstation observing at a display and mentally evaluating the received data.  Further, the step of “confirming” as claimed includes embodiments directed to the person working at the remote workstation observing at the display and mentally evaluating information from the additional source.  The step of “reporting” is insignificant extra-solution activity that is incidental to the inventive concept of identifying and involves post-solution activity that is well-understood and/or conventional.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claimed “datacenter” includes embodiments directed to a generic computer operating in its ordinary capacity and/or a computer described at a high level of generality and used as a tool to perform the otherwise 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “datacenter”, “position and motion information” and “additional source” amount to no more than mere instructions to apply the exception using generic computer components used as tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  Therefore, Claim 1 is not eligible for patent protection.

As per Claim 2, the claim further describes the motion information.  The limitation is described at a high level of generality and includes embodiments involving readings gathered in their ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 2 is not eligible for patent protection.

As per Claim 3, the claim recites “computing a collision metric”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally compute a collision metric as claimed.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 3 is not eligible for patent protection.

As per Claim 4, the claim further describes the collision metric of Claim 3.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a 

As per Claim 5, the claim further describes the step of “identifying”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the identifying.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 5 is not eligible for patent protection.

As per Claim 6, the claim further describes “the collision metric”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally compute the collision metric.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 6 is not eligible for patent protection.

As per Claim 7, the claim further describes the step of “identifying”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the examining.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 7 is not eligible for patent protection.

As per Claim 8, the claim further describes the step of “identifying”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the identifying.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 8 is not eligible for patent protection.


As per Claim 10, the claim further describes the step of “reporting”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the identifying.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 10 is not eligible for patent protection.

As per Claim 11, the claim recites a further step of “receiving”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the identifying.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 8 is not eligible for patent protection.

As per Claim 12, the claim further describes the step of “reporting”.  The claim language describes insignificant extra-solution activity that is incidental to the inventive concept of identifying and involves post-solution activity that is well-understood and/or conventional.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 12 is not eligible for patent protection.

As per Claim 13, the claim recites a further step of “receiving”.  The limitation is described at a high level of generality and includes embodiments involving data that could be displayed on a computer screen and tied to mental processes in that a person could observe the video recording.  Accordingly, 

As per Claim 14, the claim recites a method involving “receiving” as per line 2, “identifying” as per line 3-7, “confirming” as per line 8-9, “retrieving” as per line 10-11; and “contacting” as per line 12-14.   As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components.  Specifically, the step of “receiving, at a datacenter, position and motion information from a plurality of vehicles” includes embodiments directed to a person working at a remote workstation that is adapted to receive the information.  Similarly, the step of “identifying, by the datacenter, that an accident occurred involving the first and second vehicles of the plurality of vehicles by correlating” as claimed includes embodiments directed to the person working the remote workstation observing at a display and mentally evaluating the received data.  Further, the step of “confirming the identified accident” as claimed includes embodiments directed to the person working at the remote workstation observing at the display and mentally evaluating information from the additional source.  Similarly, the step of “retrieving” as claimed includes embodiments directed to a person working at a remote workstation that is adapted to receive the information.  Finally, the step of “contacting as set of service agencies” is insignificant extra-solution activity that is incidental to the inventive concept of identifying and involves post-solution activity that is well-understood and/or conventional.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claimed “datacenter” includes embodiments directed to a generic computer operating in its ordinary capacity and/or a computer merely used as a tool to perform the processes.  Further, the “position and motion information”, “additional source”, and “logistical information” are described at a high level of generality and include embodiments involving data displayed on a computer screen and observable by a person.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “datacenter”, “position and motion information”, “additional source”, and “logistical information” amount to no more than mere instructions to apply the exception using generic computer components used as tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  Therefore, Claim 14 is not eligible for patent protection.

As per Claim 15, the claim recites a further step of “retrieving” involving a “database” and an “identifier”.  The claimed “database” includes embodiments directed to a generic computer operating in its ordinary capacity and/or a computer merely used as a tool to perform the processes and the claimed “identifier” is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 15 is not eligible for patent protection.

As per Claim 16, the claim recites a further step of “receiving an intended destination”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person in that a person could observe and determine destination information.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 16 is not eligible for patent protection.

As per Claim 17, the claim recites a further step of “identifying … based on a user preference”.  The limitation is described at a high level of generality and includes embodiments involving data 

As per Claim 18, the claim further describes the set of service agencies.  These limitations are is insignificant extra-solution activity that is incidental to the inventive concept of identifying and involves post-solution activity that is well-understood and/or conventional.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 18 is not eligible for patent protection.

As per Claim 19, the claim describes a “computing device” involving “processing units” as per line 2, a “medium” as per line 3-5 including instructions for “receiving” as per line 6, “identifying” as per line 7-11, “confirming” as per line 12-13, and “reporting” as per line 14.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components.  Specifically, the instructions for “receiving position and motion information from a plurality of vehicles” includes embodiments directed to a person working at a remote workstation that is adapted to receive the information.  Similarly, the instructions for “identifying, by a datacenter, that an accident occurred involving the first and second vehicles of the plurality of vehicles by correlating” as claimed includes embodiments directed to the person working the remote workstation observing at a display and mentally evaluating the received data.  Further, the instructions for “confirming the identified accident” as claimed includes embodiments directed to the person working at the remote workstation observing at the display and mentally evaluating information from the additional source.  In addition, the instructions for “reporting” is insignificant extra-solution activity that is incidental to the inventive concept of identifying and involves post-solution activity that is well-understood and/or conventional.  Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processing units”, “computer readable storage medium”, “datacenter”, “position and motion information”, and “additional source” amount to no more than mere instructions to apply the exception using generic computer components used as tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  Therefore, Claim 19 is not eligible for patent protection.

As per Claim 20, the claim further describes the “identifying”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the identifying.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 20 is not eligible for patent protection.

As per Claim 21, the claim further describes the “identifying”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally 

As per Claim 22, the claim further describes instructions for “receiving a video recording”.  The limitation is described at a high level of generality and includes embodiments involving data that could be displayed on a computer screen and tied to mental processes in that a person could observe the video recording.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 22 is not eligible for patent protection.

As per claim 23, the claim further describes the “identifying”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the determination by observing retrieved information.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 23 is not eligible for patent protection.

As per Claim 24, the claim further describes “the confirmation”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the determination by observing retrieved information.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 24 is not eligible for patent protection.

As per Claim 25, the claim further describes “the confirmation”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the determination by observing retrieved information.  Accordingly, the claim language 

As per Claim 26, the claim further describes “the confirmation”.  The limitation is described at a high level of generality and includes embodiments involving data displayed on a computer screen and observable by a person or a process that could be performed mentally in that a person could mentally perform the determination by observing retrieved information.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 26 is not eligible for patent protection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-10, 13, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US Patent No. 10,176,524) in view of Morgan (US Pub. No. 2012/0242511), further in view of Lagassey (US Pub. No. 2006/0092043).

As per Claim 1, Brandmaier discloses a method comprising:
receiving (301, 302), at a datacenter (250), position and motion information from a plurality of vehicles (210, 220) (Figs. 2-3; 6:66-8:32, 9:32-12:12, 12:39-14:21, 15:13-26, 16:27-67);
identifying (304, 401, 402), by the datacenter (250), that an accident occurred (as per YES at 402 for t=tn+1) involving first (210) and second vehicles (220) of the plurality of vehicles (210, 220) by correlating the motion (as per 403 when NO at 402 for t=tn) and position information (402 for t=tn+1) of the first vehicle (210) with the motion (as per 403 when NO at 402 for t=tn) and position information (402 for t=tn+1) of the second vehicle (220) (Figs. 3, 4; 13:64-14:21, 16:42-67, 19:29-22:40), wherein the identification of the occurrence of the accident is made after the motion and position information of both vehicles (210, 220) is received (12:3-13:63); and
reporting (406, 805, 807, 809) the identified (304, 401, 402) accident (Figs. 3-4, 8; 22:33-42, 25:10-20, 40:4-42:53).
Brandmaier does not expressly disclose:
confirming the identified accident with an additional source in a vicinity of the first and second vehicles and outside the first and second vehicles; and
wherein the identified accident is confirmed.

Lagassey discloses an accident reporting system (100) in which listening devices (15) placed on utility poles (20) are connected to a control unit (25) for transmission of data to a monitoring center (45) (Fig. 1; ¶130-133, 153, 157).  In one embodiment, the control unit (25) operates to analyze audio data from the listening device (15) in order to determine (as per 53) if the audio data describes a qualifying sound indicating an accident in the vicinity (1) of the utility poles (20) (Fig. 3; ¶174-181).  In this way, locations that are likely places for accidents to occur may be monitored with reliability (¶4-5).  Like Brandmaier, Lagassey is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier, Morgan, and Lagassey, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply to apply accident confirmation system of Morgan and the audio monitoring system of Lagassey to the system of Brandmaier since doing so: (1) would be, according to Morgan, a matter of design choice; and (2) would, according to Lagassey, enhance reliability.

As per Claim 2, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier further discloses wherein the motion information of a vehicle comprises speed-based meter readings from the vehicle (Figs. 2-3; 7:11-32, 8:19-32, 9:32-12:12, 12:39-13:3, 13:64-14:40, 15:13-26, 16:27-67).



As per Claim 4, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 3.  Brandmaier further discloses wherein the collision metric (as per 402) of a vehicle is based on a heading and an acceleration of the vehicle (210, 220) (Fig. 4; 19:48-22:46).

As per Claim 5, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 3.  Brandmaier further discloses wherein identifying (304, 401, 402) the accident comprises identifying (as per 401) a location (Fig. 4; 19:48-20:48) and a time (as per t0) at which each of the first and second vehicles (210, 220) has a collision metric (as per 402) that exceeds a predetermined threshold (Fig. 4; 19:48-22:46).

As per Claim 6, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 3.  Brandmaier further discloses wherein the collision metric (as per 402) of a vehicle is a probability of collision (as per 403) based on the vehicle's spatial and temporal relationship with other vehicles (210, 220) (Fig. 4; 19:48-25:20).

As per Claim 7, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 6.  Brandmaier further discloses wherein identifying (304, 401, 402) an accident comprises examining whether a collision metric (as per 402) exceeds a threshold probability of collision (as per “imminence threshold”) (Fig. 4; 19:48-25:20).

As per Claim 8, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 3.  Brandmaier further discloses does not expressly disclose discloses wherein identifying the accident further comprises receiving an airbag deployment report from at least one of the first vehicle and the second vehicle.

Therefore, from these teachings of Brandmaier, Morgan, and Lagassey, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Morgan to the system of Brandmaier as modified in view of Morgan and Lagassey, since doing so would enhance the system by detecting a collision based on diverse inputs.

As per Claim 9, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier further discloses wherein identifying (304, 401, 402) an accident by correlating the motion and position information of the first and second vehicles (210, 220) comprises examining whether the first and second vehicles (210, 220) were at the same position at the same time (Fig. 4; 19:48-22:46).

As per Claim 10, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier further discloses wherein reporting (406, 805, 807, 809) the accident comprises identifying the location of the accident (Figs. 3-4, 8; 22:33-42, 25:10-20, 40:4-42:53).

As per Claim 13, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier further discloses receiving a video recording (as per “external cameras” and “internal cameras”) from at least one of the first and second vehicles (210, 220) (7:33-8:7, 12:49-13:3).

As per Claim 19, Brandmaier discloses a computing device (250) comprising:
a set of processing units (251) (Fig. 2; 12:39-13:33); and

receiving (301, 302) position and motion information from a plurality of vehicles (210, 220) (Figs. 2-3; 6:66-8:32, 9:32-12:12, 12:39-14:21, 15:13-26, 16:27-67);
identifying (304, 401, 402), by a datacenter (250), that an accident occurred (as per YES at 402 for t=tn+1) involving first (210) and second vehicles (220) of the plurality of vehicles (210, 220) by correlating the motion (as per 403 when NO at 402 for t=tn) and position information (402 for t=tn+1) of the first vehicle (210) with the motion (as per 403 when NO at 402 for t=tn) and position information (402 for t=tn+1) of the second vehicle (220) (Figs. 3, 4; 13:64-14:21, 16:42-67, 19:29-22:40), wherein the identification of the occurrence of the accident is made after the motion and position information of both vehicles (210, 220) is received (12:3-13:63); and
reporting (406, 805, 807, 809) the identified (304, 401, 402) accident (Figs. 3-4, 8; 22:33-42, 25:10-20, 40:4-42:53).
Brandmaier does not expressly disclose:
confirming the identified accident with an additional source in a vicinity of the first and second vehicles and outside the first and second vehicles; and 
wherein the identified accident is confirmed.
Morgan discloses an accident reporting system (100, 112, 122) in which information from a specified vehicle (122) is transmitted to a server (100) for analysis (Fig. 1; ¶17-22).  In one embodiment, data from a microphone (304) is transmitted to the server (100) which analyzes the received information to determine if there has been a collision (Fig. 3; ¶27-31).  According to Morgan, data from the microphone alone may be sufficient to establish that a vehicle has been involved in a collision or 
Lagassey discloses an accident reporting system (100) in which listening devices (15) placed on utility poles (20) are connected to a control unit (25) for transmission of data to a monitoring center (45) (Fig. 1; ¶130-133, 153, 157).  In one embodiment, the control unit (25) operates to analyze audio data from the listening device (15) in order to determine (as per 53) if the audio data describes a qualifying sound indicating an accident in the vicinity (1) of the utility poles (20) (Fig. 3; ¶174-181).  In this way, locations that are likely places for accidents to occur may be monitored with reliability (¶4-5).  Like Brandmaier, Lagassey is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier, Morgan, and Lagassey, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply to apply accident confirmation system of Morgan and the audio monitoring system of Lagassey to the system of Brandmaier since doing so: (1) would be, according to Morgan, a matter of design choice; and (2) would, according to Lagassey, enhance reliability.

As per Claim 20, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 19.  Brandmaier does not expressly disclose discloses wherein identifying the accident further comprises receiving an airbag deployment report from at least one of the first vehicle and the second vehicle.
See rejection of Claim 19 for discussion of teachings of Morgan.  In one embodiment, the operations center (100) identifies an accident by receiving an airbag deployment report (as per sensor 308) from the vehicle (122) (Fig. 3; ¶25-26, 32).  In another embodiment, the operations center (100) analyzes sound information received from the vehicle (122) to determine if there has been a collision (¶31).  Like Brandmaier, Morgan is concerned with vehicle data systems.


As per Claim 21, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 19.  Brandmaier further discloses wherein identifying (304, 401, 402) an accident by correlating the motion and position information of the first and second vehicles (210, 220) comprises examining whether the first and second vehicles (210, 220) were at the same position at the same time (Fig. 4; 19:48-22:46).

As per Claim 22, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 19.  Brandmaier further discloses wherein the execution of the sets of instructions by the set of processing units (251) further configures the set of processing units (251) to perform an act comprising: receiving a video recording (as per “external cameras” and “internal cameras”) from at least one of the first and second vehicles (210, 220) (7:33-8:7, 12:49-13:3).

As per Claim 24, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier does not expressly disclose wherein the confirmation of the identified accident is at least from one of:
a third vehicle not involved in the accident; or
a stationary source in the vicinity of the first and second vehicles.
See rejection of Claim 1 for discussion of teachings of Lagassey.  In one embodiment, the utility poles (20) to which the listening devices (15) are attached are stationary structures positioned in a desired location (1) (Figs. 1, 3; ¶130-133, 153, 157, 174-181).
.

Claims 11-12, 14-15, 17-18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US Patent No. 10,176,524; Brandmaier ‘524”) in view of Morgan (US Pub. No. 2012/0242511), further in view of Lagassey (US Pub. No. 2006/0092043), further in view of Brandmaier (US Patent No. 8,799,034; “Brandmaier ‘034”).

As per Claim 11, the combination of Brandmaier ‘524, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier ‘524 further discloses receiving a set of identity information for the first and second vehicles (210, 220) (7:49-8:32).
Brandmaier ‘524 does not expressly disclose wherein reporting the identified accident comprises identifying services based on the received identity information of the vehicles.
Brandmaier ‘034 discloses an accident detection system (Fig. 1; 2:33-59) in which reporting an identified accident (as per step 818) comprises identifying services (as per step 1012, 1014) based on the received identity information of the vehicles (104a, 104b) (Figs. 4, 8, 10;  6:5-29, 8:17-60, 15:59-17:42, 20:11-44).  In this way, the system automatically initiates transmission of a vehicle tow service (20:26-44).  Like Brandmaier ‘524, Brandmaier ‘034 is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Brandmaier ‘034 to the system of Brandmaier ‘524 as modified in view of Morgan and Lagassey since doing so would enhance the system by automatically initiating transmission of a vehicle tow service.


Brandmaier ‘034 discloses an accident detection system (Fig. 1; 2:33-59) in which reporting the identified accident (as per step 818) comprises reporting a location and a time of the accident to one or more other vehicles (Figs. 4, 8; 6:5-29, 8:17-60, 15:59-17:42, 20:11-44).  In this way, the system automatically initiates transmission of a vehicle tow service (20:26-44).  Like Brandmaier ‘524, Brandmaier ‘034 is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Brandmaier ‘034 to the system of Brandmaier ‘524 as modified in view of Morgan and Lagassey since doing so would enhance the system by automatically initiating transmission of a vehicle tow service.

As per Claim 14, Brandmaier ‘524 discloses a method comprising:
receiving (301, 302), at a datacenter (250), position and motion information from a plurality of vehicles (210, 220) (Figs. 2-3; 6:66-8:32, 9:32-12:12, 12:39-14:21, 15:13-26, 16:27-67);
identifying (304, 401, 402), by the datacenter (250), that an accident occurred (as per YES at 402 for t=tn+1) involving first (210) and second vehicles (220) of the plurality of vehicles (210, 220) by correlating the motion (as per 403 when NO at 402 for t=tn) and position information (402 for t=tn+1) of the first vehicle (210) with the motion (as per 403 when NO at 402 for t=tn) and position information (402 for t=tn+1) of the second vehicle (220) (Figs. 3, 4; 13:64-14:21, 16:42-67, 19:29-22:40), wherein the identification of the occurrence of the accident is made after the motion and position information of both vehicles (210, 220) is received (12:3-13:63); and

Brandmaier ‘524 does not expressly disclose:
confirming the identified accident with an additional source in a vicinity of the first and second vehicles and outside the first and second vehicles;
contacting a set of service agencies for the first and second vehicles based on the identified first and second sets of logistical information and the position information of the first and second vehicles.
Morgan discloses an accident reporting system (100, 112, 122) in which information from a specified vehicle (122) is transmitted to a server (100) for analysis (Fig. 1; ¶17-22).  In one embodiment, data from a microphone (304) is transmitted to the server (100) which analyzes the received information to determine if there has been a collision (Fig. 3; ¶27-31).  According to Morgan, data from the microphone alone may be sufficient to establish that a vehicle has been involved in a collision or such data may be used to confirm an initial determination (¶28-30).   Like Brandmaier ‘524, Morgan is concerned with vehicle data systems.
Lagassey discloses an accident reporting system (100) in which listening devices (15) placed on utility poles (20) are connected to a control unit (25) for transmission of data to a monitoring center (45) (Fig. 1; ¶130-133, 153, 157).  In one embodiment, the control unit (25) operates to analyze audio data from the listening device (15) in order to determine (as per 53) if the audio data describes a qualifying sound indicating an accident in the vicinity (1) of the utility poles (20) (Fig. 3; ¶174-181).  In this way, locations that are likely places for accidents to occur may be monitored with reliability (¶4-5).  Like Brandmaier ‘524, Lagassey is concerned with vehicle data systems.
Brandmaier ‘034 discloses an accident detection system (Fig. 1; 2:33-59) that performs operations including contacting (as per steps 818, 1012, 1014) a set of service agencies for the first and second vehicles (104a, 104b) based on the identified first and second sets of logistical information and 
Therefore, from these teachings of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the accident confirmation system of Morgan, the audio monitoring system of Lagassey, and the teachings of Brandmaier ‘034 to the system of Brandmaier ‘524 since doing so: (1) would be, according to Morgan, a matter of design choice; (2) would, according to Lagassey, enhance reliability; and (3) would, according to Brandmaier ‘034, enhance the system by automatically initiating transmission of a vehicle tow service.

As per Claim 15, the combination of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034 teaches or suggests all limitations of Claim 14.  Brandmaier ‘524 further discloses retrieving the first set (as per 301) of logistical information from a post-event logistics database (252) by using an identifier of the first vehicle (210, 220) (Figs. 2-3; 7:49-8:32, 13:64-15:26, 16:42-67).

As per Claim 17, the combination of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034 teaches or suggests all limitations of Claim 14.  Brandmaier ‘524 does not expressly disclose identifying the set of service agencies based on a user preference that is recorded in the first set of logistical information.
Brandmaier ‘034 discloses an accident detection system (Fig. 1; 2:33-59) that performs operations including identifying the set of service agencies based on a user preference that is recorded in the first set of logistical information (21:2-25).  In this way, the system automatically initiates transmission of a vehicle tow service (20:26-44).  Like Brandmaier ‘524, Brandmaier ‘034 is concerned with vehicle data systems.


As per Claim 18, the combination of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034 teaches or suggests all limitations of Claim 14.  Brandmaier ‘524 does not expressly disclose wherein the set of service agencies comprise at least one of a towing service, a substitute transportation service, an ambulance service, a law enforcement agency, and an insurance agency.
Brandmaier ‘034 discloses an accident detection system (Fig. 1; 2:33-59) wherein the set of service agencies comprise at least one of a towing service (20:26-44), a substitute transportation service, an ambulance service, a law enforcement agency, and an insurance agency.  In this way, the system automatically initiates transmission of a vehicle tow service (20:26-44).  Like Brandmaier ‘524, Brandmaier ‘034 is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Brandmaier ‘034 to the system of Brandmaier ‘524 as modified in view of Morgan, Lagassey, and Brandmaier ‘034 since doing so would enhance the system by automatically initiating transmission of a vehicle tow service.

As per Claim 25, the combination of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034 teaches or suggests all limitations of Claim 14.  Brandmaier ‘524 does not expressly disclose wherein the confirmation of the identified accident is at least from one of: 
a third vehicle not involved in the accident; or 
a stationary source in the vicinity of the first and second vehicles.

Therefore, from these teachings of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the audio monitoring system of Legassey to the system of Brandmaier ‘524 as modified in view of Morgan, Lagassey, and Brandmaier ‘034 since doing so would enhance reliability.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US Patent No. 10,176,524; Brandmaier ‘524”) in view of Morgan (US Pub. No. 2012/0242511), further in view of Lagassey (US Pub. No. 2006/0092043), further in view of Brandmaier (US Patent No. 8,799,034; “Brandmaier ‘034”), further in view of Lai (US Patent No. 9,533,688).

As per Claim 16, the combination of Brandmaier ‘524, Morgan, Lagassey, and Brandmaier ‘034 teaches or suggests all limitations of Claim 14.  Brandmaier ‘524 does not expressly disclose receiving an intended destination from the first vehicle and relaying the intended destination to the set of service agencies.
Lai discloses a vehicle data system (Fig. 2; 3:16-25) in which a server (206) includes a traffic assessment module (218) that operates by receiving an intended destination from the first vehicle and relaying the intended destination to the set of service agencies (5:30-6:3).  In this way, the system 
Therefore, from these teachings of Brandmaier ‘524, Morgan, Lagassey, Brandmaier ‘034, and Lai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lai to the system of Brandmaier ‘524 as modified in view of Morgan, Lagassey, and Brandmaier ‘034 as since doing so would enhance the system by identifying reckless drivers.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US Patent No. 10,176,524) in view of Morgan (US Pub. No. 2012/0242511), further in view of Lagassey (US Pub. No. 2006/0092043), further in view of Wessels (US Pub. No. 2012/0214485).

As per Claim 23, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 1.  Brandmaier further discloses wherein identifying the accident further comprises relational collision detection for the first and second vehicles (210, 220) (Fig. 4; 19:48-22:34).
Brandmaier does not expressly disclose wherein the relational collision detection describes a change of tire pressure.
Wessels discloses a system for monitoring a vehicle in which an emergency analyzer (180) evaluates the likelihood of an emergency by processing information from risk indicators (115) including tire pressure sensors (140) (Fig. 1; ¶19-20).  According to Wessels, an emergency may be indicated by detecting a change in tire pressure (¶15).  Like Brandmaier, Wessels is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier, Morgan, Lagassey, and Wessels, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Wessels to the system of Brandmaier as modified in view of Morgan and Lagassey since doing so would enhance the system by detecting emergencies involving tire damage.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US Patent No. 10,176,524) in view of Morgan (US Pub. No. 2012/0242511), further in view of Lagassey (US Pub. No. 2006/0092043), further in view of White (GB 2446724 A).

As per Claim 26, the combination of Brandmaier, Morgan, and Lagassey teaches or suggests all limitations of Claim 19.  Brandmaier does not expressly disclose wherein the confirmation of the identified accident is a third vehicle not involved in the accident.
See rejection of Claim 19 for discussion of teachings of Morgan and Lagassey.
White discloses a traffic monitoring system in which a motorcycle (10) includes a microphone (18) to record sounds from the road and/or traffic such as screeching brakes (Figs. 1-2; 4:31-5:23).  The motorcycle (10) further includes a processor (26) in communication with a base unit (32) for transmitting data from the microphone (18) (Figs. 1-2; 6:9-7:14).  In this way, maneuverability of the traffic monitoring system is enhanced (3:1-4, 3:32-33).   Like Brandmaier, White is concerned with vehicle data systems.
Therefore, from these teachings of Brandmaier, Morgan, Lagassey, and White, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of White to the system of Brandmaier as modified in view of Morgan and Lagassey since doing so would enhance the system by improving the maneuverability of the traffic monitoring device.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered as follows.
Applicant argues that the prior art rejections are improper because “In stark contrast [to Morgan], claim 1 provides for the confirmation of the identified accident to be with an additional source in the vicinity of the first and second vehicles and outside the first and second vehicles” (page 11 of Amendment).  No rejection involves an assertion that Morgan individually discloses all limitations of the claim language at issue.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  
Applicant argues that the prior art rejections are improper because “Review of Lagassey makes plain that a confirmation of an already identified accident with an additional source in a vicinity of the first and second vehicles and outside the first and second vehicles is not disclosed or even suggested” (page 12 of Amendment).  No rejection involves an assertion that Lagassey individually discloses all limitations of the claim language at issue.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the prior art rejections are improper because “one skilled in the art would not be motivated to combine Morgan with Lagassey as the references teach away from such combination” in that “Lagassey makes clear that sensors on board vehicles that may be involved in an accident is not feasible, thereby teaching away from any combination with Morgan, which specifically relies on vehicle sensors” (page 12-14 of Amendment).  In accordance with the citations of Lagassey identified by Applicant, a patent by Mackey describes on-board vehicle accident detection system including video cameras and Lagassey considers equipping every vehicle with video cameras as per Mackey impractical and not feasible.  No rejection involves equipping every vehicle with video cameras as per Mackey.  Accordingly, no rejection involves implementing a system that has been criticized, discredited, or otherwise discouraged by Lagassey.  Accordingly, Applicant’s argument does not establish that Lagassey teaches away from the combination as per the rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the prior art rejections are improper because “the Office Action has not articulated a meaningful reason as to why one skilled in the art would be motivated to combine Brandmaier with Morgan, let alone with Lagassey, or provide support for the proposition that there was 
Applicant argues that the prior art rejections are improper because “the foregoing argument does not provide a valid articulated line of reasoning with a rational underpinning to support the legal conclusion of obviousness for the proposed combination of Brandmaier with Morgan, let alone with Lagassey” (page 14 of Amendment).  Again, Applicant’s argument ignores the written record.  The motivations set forth in the rejections are expressly and clearly described in the references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the prior art rejections are improper because “modifying Morgan to include the features of Lagassey would alter the principle of operation of Lagassey, which specifically avoids using on vehicle sensors to come to a determination of an accident” (page 15 of Amendment).  As discussed above, as per the citations of Lagassey identified by Applicant, a patent by Mackey describes on-board vehicle accident detection system including video cameras and Lagassey considers equipping every vehicle with video cameras impractical and not feasible.  No rejection involves equipping every vehicle with video cameras as per Mackey.  Accordingly, no rejection involves implementing a system that has been criticized, discredited, or otherwise discouraged by Lagassey.  Accordingly, Applicant’s argument does not establish that Lagassey teaches away from the combination as per the rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the prior art rejections are improper because “Morgan and Lagassey utilize fundamentally different approaches, and mixing a feature from one with the features of the other makes no sense based on their own disclosures” (page 15 of Amendment).  As discussed above, Applicant’s assertion that applying the teachings of Morgan and Lagassey to the system of Brandmaier “makes no sense based on their own disclosures” is not grounded in any reasonable interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the prior art rejections are improper because “even assuming, arguendo, that the features of Lagassey could somehow be combined with Morgan and Brandmaier (which is disputed in the discussion above), the combination would still fail to teach or suggest the feature of a confirmation of the identified accident with an additional source in a vicinity of the first and second vehicles and outside the first and second vehicles, as provided in the context of claim 1, as discussed above” (page 15 of Amendment).  However, as set forth in the rejections, the cited references teach or suggest all limitations as per the claim language.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that Claim 19 “includes features similar to those of claim 1 and is therefore allowable for similar reasons” (page 16 of Amendment).  However, as discussed above, Applicant’s arguments regarding Claim 1 do not identify a proper basis for finding that the rejection of Claim 1 is improper.  Therefore, Applicant’s argument does not identify a proper basis for finding that the rejection of Claim 19 is improper.
Applicant argues that the rejection of Claim 26 in view of Brandmaier, Morgan, and Lagassey should not be maintained in view of the amendments (page 16 of Amendment).  This argument is 
Applicant argues that Claim 14 “includes features similar to those of claim 1 and is therefore allowable for similar reasons” (page 16 of Amendment).  However, as discussed above, Applicant’s arguments regarding Claim 1 do not identify a proper basis for finding that the rejection of Claim 1 is improper.  Therefore, Applicant’s argument does not identify a proper basis for finding that the rejection of Claim 14 is improper.
Applicant argues that dependent Claims 11, 12, 15-18, 23, and 25 are “allowable for at least the same reasons [given regarding the corresponding independent claims]” (page 17 of Amendment).  However, as discussed above, Applicant’s arguments regarding the corresponding independent claims do not identify a proper basis for finding that any rejection is improper.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection of any dependent claim is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lutter (US Pub. No. 2002/0198660) discloses a vehicle data system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664